

116 HR 407 IH: Virgin Islands Visa Waiver Act of 2019
U.S. House of Representatives
2019-01-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 407IN THE HOUSE OF REPRESENTATIVESJanuary 9, 2019Ms. Plaskett introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend the Immigration and Nationality Act to establish the Virgin Islands visa waiver program.
	
 1.Short titleThis Act may be cited as the Virgin Islands Visa Waiver Act of 2019. 2.Virgin Islands visa waiver program (a)In generalSection 212(l) of the Immigration and Nationality Act (8 U.S.C. 1182(l)) is amended—
 (1)by amending the subsection heading to read as follows: “Guam, Northern Mariana Islands, and Virgin Islands Visa Waiver Programs.—”; and (2)by adding at the end the following:
					
						(7)Virgin islands visa waiver program
 (A)In generalThe requirement of subsection (a)(7)(B)(i) may be waived by the Secretary of Homeland Security, in the case of an alien who is a national of a country described in subparagraph (B) and who is applying for admission as a nonimmigrant visitor for business or pleasure and solely for entry into and stay in the United States Virgin Islands for a period not to exceed 30 days, if the Secretary of Homeland Security, after consultation with the Secretary of the Interior, the Secretary of State, and the Governor of the United States Virgin Islands, determines that such a waiver does not represent a threat to the welfare, safety, or security of the United States or its territories and commonwealths.
 (B)CountriesA country described in this subparagraph is a country that— (i)is a member or an associate member of the Caribbean Community (CARICOM); and
 (ii)is listed in the regulations described in subparagraph (D). (C)Alien waiver of rightsAn alien may not be provided a waiver under this paragraph unless the alien has waived any right—
 (i)to review or appeal under this Act an immigration officer’s determination as to the admissibility of the alien at the port of entry into the United States Virgin Islands; or
 (ii)to contest, other than on the basis of an application for withholding of removal under section 241(b)(3) of this Act or under the Convention Against Torture, or an application for asylum if permitted under section 208, any action for removal of the alien.
 (D)RegulationsAll necessary regulations to implement this paragraph shall be promulgated by the Secretary of Homeland Security, in consultation with the Secretary of the Interior and the Secretary of State, on or before the date that is 1 year after the date of enactment of the Virgin Islands Visa Waiver Act of 2019. The promulgation of such regulations shall be considered a foreign affairs function for purposes of section 553(a) of title 5, United States Code. At a minimum, such regulations should include, but not necessarily be limited to—
 (i)a listing of all member or associate member countries of the Caribbean Community (CARICOM) whose nationals may obtain, on a country by country basis, the waiver provided by this paragraph, except that such regulations shall not provide for a listing of any country if the Secretary of Homeland Security determines that such country’s inclusion on such list would represent a threat to the welfare, safety, or security of the United States or its territories and commonwealths; and
 (ii)any bonding requirements for nationals of some or all of those countries who may present an increased risk of overstays or other potential problems, if different from such requirements otherwise provided by law for nonimmigrant visitors.
 (E)FactorsIn determining whether to grant or continue providing the waiver under this paragraph to nationals of any country, the Secretary of Homeland Security, in consultation with the Secretary of the Interior and the Secretary of State, shall consider all factors that the Secretary deems relevant, including electronic travel authorizations, procedures for reporting lost and stolen passports, repatriation of aliens, rates of refusal for nonimmigrant visitor visas, overstays, exit systems, and information exchange.
 (F)SuspensionThe Secretary of Homeland Security shall monitor the admission of nonimmigrant visitors to the United States Virgin Islands under this paragraph. If the Secretary determines that such admissions have resulted in an unacceptable number of visitors from a country remaining unlawfully in the United States Virgin Islands, unlawfully obtaining entry to other parts of the United States, or seeking withholding of removal or asylum, or that visitors from a country pose a risk to law enforcement or security interests of the United States Virgin Islands or of the United States (including the interest in the enforcement of the immigration laws of the United States), the Secretary shall suspend the admission of nationals of such country under this paragraph. The Secretary of Homeland Security may in the Secretary’s discretion suspend the United States Virgin Islands visa waiver program at any time, on a country-by-country basis, for other good cause.
 (G)Addition of countriesThe Governor of the United States Virgin Islands may request the Secretary of the Interior and the Secretary of Homeland Security to add a particular country to the list of countries whose nationals may obtain the waiver provided by this paragraph, and the Secretary of Homeland Security may grant such request after consultation with the Secretary of the Interior and the Secretary of State, and may promulgate regulations with respect to the inclusion of that country and any special requirements the Secretary of Homeland Security, in the Secretary’s sole discretion, may impose prior to allowing nationals of that country to obtain the waiver provided by this paragraph..
				(b)Conforming amendments
 (1)Documentation requirementsSection 212(a)(7)(iii) of the Immigration and Nationality Act (8 U.S.C. 1182(a)(7)(iii)) is amended to read as follows:
					
 (iii)Special visa waiver programsFor a provision authorizing waiver of clause (i) in the case of visitors to Guam, the Commonwealth of the Northern Mariana Islands, or the United States Virgin Islands, see subsection (l)..
 (2)Admission of nonimmigrantsSection 214(a)(1) of such Act (8 U.S.C. 1184(a)(1)) is amended by inserting before the final sentence the following: No alien admitted to the United States Virgin Islands without a visa pursuant to section 212(l)(7) may be authorized to enter or stay in the United States other than in the United States Virgin Islands or to remain in the United States Virgin Islands for a period exceeding 30 days from date of admission to the United States Virgin Islands..
				